Citation Nr: 0818569	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-28 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than May 1, 2001, 
for a grant of service connection and a total schedular 
rating for glomerulonephritis with chronic renal 
insufficiency, to include the issue of whether there was 
clear and unmistakable error (CUE) in an April 1962 rating 
decision denying service connection for nephritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran served on active duty from June 1957 to June 
1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Nashville, Tennessee, which denied the above claim. 

The case has been advanced on the Board's docket under the 
provisions of 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  A rating decision of the RO dated in April 1962 denied 
service connection for nephritis.  The veteran was notified 
of this determination and of his appellate rights later the 
same month, but he did not appeal.

2.  On May 1, 2001, the veteran requested that his claim of 
entitlement to service connection for glomerulonephritis be 
reopened.

3.  By rating action dated in May 2002, the RO granted 
service connection for glomerulonephritis with chronic renal 
insufficiency, and assigned a 60 percent disability rating, 
effective from May 1, 2001.  Thereafter, a rating action of 
the RO dated in August 2002 awarded an increased disability 
rating of 100 percent, also effective from May 1, 2001.

4.  In August 2002, the veteran expressed disagreement with 
the effective date of the assigned 100 percent disability 
rating, and also asserted CUE as to the April 1962 rating 
decision.

5.  In a decision of the Board dated in April 2004, it was 
determined that the April 1962 rating decision that denied 
service connection for nephritis did not contain CUE, and 
that the criteria for an effective date earlier than May 1, 
2001, for the grant of service connection and a total 
schedular rating for glomerulonephritis with chronic renal 
insufficiency had not been met.

6.  In June 2005, the veteran asserted the April 1962 RO 
decision addressed only direct service connection, but not 
presumptive service connection, and, thus, the claim was 
still pending.  He further noted this argument in the August 
2006 VA form 9 (Appeal to Board of Veterans' Appeals), along 
with his assertion that he was not seeking to reopen the 
claim denied by the Board in April 2004.

7.  Alternative theories of entitlement to the same benefit 
do not constitute separate claims, but are instead 
encompassed within a single claim, thus, a finding of CUE or 
new and material evidence is necessary to reopen a claim for 
the same benefit asserted under a different theory.


CONCLUSION OF LAW

The Board is without jurisdiction to consider the merits of 
the claim for an effective date earlier than May 1, 2001, for 
a grant of service connection and a total schedular rating 
for glomerulonephritis with chronic renal insufficiency, to 
include the issue of whether there was CUE in an April 1962 
rating decision denying service connection for nephritis.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2007); see 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2007).  However, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA does not apply to claims of 
CUE in prior final rating decisions.  See Parker v. Principi, 
15 Vet. App. 407, 412 (2002); Juarez v. Principi, 16 Vet. 
App. 518, 520-21 (2002) (per curiam order).  The Board 
further notes that the enactment of the VCAA has no material 
effect on adjudication of this claim for an earlier effective 
date.  The law, not the evidence, controls the outcome of 
this appeal.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   
In Dela Cruz v. Principi, 15 Vet. App. 143 (2001), the Court 
held that the enactment of the VCAA does not affect matters 
on appeal when the question is one limited to statutory 
interpretation.

Moreover, under 38 U.S.C. § 5103(a), VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  VAOPGCPREC 2-2004.  Under 38 U.S.C. § 
5103A, VA is not required to assist a claimant in developing 
evidence to substantiate a claim where there is no reasonable 
possibility that such aid could substantiate the claim 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  Id.

Analysis

By rating action dated in April 1962, the RO denied service 
connection for nephritis.  The veteran was notified of this 
determination and of his appellate rights later the same 
month, but he did not appeal.  On May 1, 2001, the veteran 
requested that his claim of entitlement to service connection 
for glomerulonephritis be reopened.   By rating action dated 
in May 2002, service connection for glomerulonephritis with 
chronic renal insufficiency was granted and a 60 percent 
disability rating was assigned, effective as of May 1, 2001.  
Thereafter, in August 2002, an increased disability rating of 
100 percent was granted, also effective from May 1, 2001.

In August 2002, the veteran expressed disagreement with the 
effective date of the assigned 100 percent disability rating, 
and also asserted CUE as to the April 1962 rating decision.  
In a decision of the Board dated in April 2004, it was 
determined that the April 1962 rating decision that denied 
service connection for nephritis did not contain CUE, and 
that the criteria for an effective date earlier than May 1, 
2001, for the grant of service connection and a total 
schedular rating for glomerulonephritis with chronic renal 
insufficiency had not been met.

In a Statement In Support Of Claim (VA Form 21-4138) dated in 
June 2005, the veteran asserted the April 1962 RO decision 
addressed only direct service connection, but not presumptive 
service connection, and, thus, the claim was still pending.  
In a VA Form 21-4138 dated in July 2005, the veteran 
clarified that he was not filing a claim for CUE of the April 
1962 RO decision, nor was he submitting new and material 
evidence with which to reopen a previously denied claim.  He 
reiterated that his initial claim for service connection in 
February 1962 had included a claim for presumptive service 
connection, and as this had not been decided by the RO, the 
claim was still pending.  The veteran reiterated the same 
contention by VA Forms 21-4138 submitted to the RO in October 
2005 and January 2006, and in his Appeal To Board Of 
Veterans' Appeals (VA Form 9) dated in August 2006.

Initially, as to whether the April 1962 rating decision that 
denied service connection for nephritis contained CUE, and 
whether an effective date earlier than May 1, 2001, for the 
grant of service connection and a total schedular rating for 
glomerulonephritis with chronic renal insufficiency was 
warranted, the evidence of record clearly demonstrates that 
these issues were finally decided by the Board in April 2004.  
This decision of the Board is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2007).  In light of the 
preclusive effect of the April 2004 Board decision, the Board 
is constrained by the governing laws and regulations and is 
prohibited from readjudicating the issues finally decided in 
that decision.  As set forth in the many correspondence of 
the veteran set forth above, to date, the veteran has not 
challenged the Board's April 2004 decision on the basis that 
the decision was the product of CUE.  As such, the Board is 
bound by the preclusive effect of that determination.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2007). 

As to the veteran's assertion that his February 1962 initial 
claim for service connection for nephritis had included a 
claim for presumptive service connection, as well as direct 
service connection, and as that this had not been decided by 
the RO, rendering the claim pending, the Board finds that in 
Schroeder v. West, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) concluded that a "claim" should be 
defined broadly as an application for benefits for a current 
disability.  212 F.3d 1265, 1269 (Fed. Cir. 2000); see also 
Rodriquez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999).  The 
Court applied this definition of a "claim" in Bingham v. 
Principi, 18 Vet. App. 470, 474 (2004), holding that "direct 
and presumptive service connection are, by definition, two 
means (i.e. two theories) by which to reach the same end, 
namely service connection," and that it therefore "follows 
logically that the appellant, in seeking service connection 
... did not file two separate claims" but rather one claim.  
Id.  In Roebuck v. Nicholson, 20 Vet. App. 307 (2006), the 
Court held that although there may be multiple theories or 
means of establishing entitlement to a benefit for a 
disability, if the theories all pertain to the same benefit 
for the same disability, they constitute the same claim.  

While in the prior adjudication the RO may have denied 
service connection on the theory of direct incurrence, while 
not addressing presumptive service connection, attempts to 
focus on presumptive service connection cannot undo the 
finality of the prior adjudication (which denied a claim of 
service connection and not merely a theory of legal 
entitlement).  See Bingham v. Principi, 421 F.3d 1346 (Fed. 
Cir. 2005).  Alternative theories of entitlement to the same 
benefit do not constitute separate claims, but are instead 
encompassed within a single claim, thus, a finding of CUE or 
new and material evidence is necessary to reopen a claim for 
the same benefit asserted under a different theory.  As the 
issue of CUE was finally adjudicated by the Board in April 
2004, as the veteran in this matter has consistently asserted 
that he does not wish to raise CUE as to that April 2004 
decision, and as he has consistently argued that he did not 
wish to present new and material evidence with which to 
reopen the finally denied RO decision dated in April 1962 (to 
include in the August 2006 VA form 9), the Board finds that 
the veteran's claim lacks legal merit.  In the absence or 
lack of entitlement under the law, the Board is without 
jurisdiction to consider the merits of the claim for an 
effective date earlier than May 1, 2001, for a grant of 
service connection and a total schedular rating for 
glomerulonephritis with chronic renal insufficiency, to 
include the issue of whether there was CUE in an April 1962 
rating decision denying service connection for nephritis, and 
the veteran's claim must be dismissed as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal as to the issue of an effective date earlier than 
May 1, 2001, for a grant of service connection and a total 
schedular rating for glomerulonephritis with chronic renal 
insufficiency, to include the issue of whether there was CUE 
in an April 1962 rating decision denying service connection 
for nephritis, is dismissed.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


